Opinion issued September 11, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–05–00851–CV
____________

IN RE D. GLEN GEE, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator D. Glen Gee filed a petition for a writ of mandamus, complaining of
Judge Hancock’s August 29, 2005 orders (1) disbursing funds deposited into the
registry of the trial court and (2) severing Reef Exploration, Inc.’s plea in intervention
and petition on interpleader into a new case.


  On December 12, 2005, the trial court
signed a final judgment in favor of Eos Energy, L.L.C., holding that Gee committed
common–law and statutory fraud and that he breached his fiduciary duty to Eos.  Gee
filed a notice of appeal, the appeal was assigned to the Fourteenth Court of Appeals,
and that Court dismissed Gee’s appeal for want of prosecution on July 27, 2006.  The
funds deposited into the registry of the court were maintained in the original case
between Eos and Gee, case number 2002–61811, and the last order for disbursement
of funds was made on December 12, 2005.
          The Clerk of this Court asked Gee to file a response indicating why this
mandamus proceeding was not moot in light of the December 12, 2005 final
judgment.  Gee responded that because there has been no judgment rendered in the
severed proceeding in case number 2002–61811A, the mandamus proceeding is not
moot because the trial court can continue to allow the clerk to disburse the funds Reef
Exploration interpleaded into the registry of the court.  Finally, Gee argued that the
mandamus proceeding is not moot because there have been no further proceedings
in the severed case.
          Because the December 12, 2005 judgment determined that Gee has no legal
right to the funds interpleaded by Reef Exploration into the registry of the court in
case number 2002–61811, we hold that the December 12, 2005 judgment has
rendered this proceeding moot.  Furthermore, Gee has not demonstrated how the
alleged lack of proceedings in the severed case affects his legal interests now that an
adverse final judgment has been rendered against him.
          We dismiss as moot the petition for a writ of mandamus.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Nuchia.